Citation Nr: 0408756	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-08 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an allergy condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1946 (Navy); from November 1946 to September 1949 
(Army Air Force, unverified); and from September 1949 to 
February 1955 (Air Force).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

REMAND

A review of the record reflects that the complete service 
medical records are not of record.  The record indicates that 
the veteran had active duty service in the U. S. Navy from 
August 1944 to August 1946.  The veteran reported that during 
this period, he was hospitalized for an allergy condition at 
a naval hospital in Hawthorne, Nevada.  Corresponding service 
medical records are not of record.  An appropriate effort 
must be made to ascertain whether there may be additional 
service medical records covering that period which have not 
been associated with the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board determines that 
further development of the case is warranted.  While the 
Board regrets the further delay that the remand of this case 
will cause, it recognizes that due process considerations 
require such action.  Accordingly, the case is remanded to 
the RO via the Appeals Management Center in Washington, D.C. 
for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should request that the National 
Personnel Records Center (NPRC) (or other 
appropriate source) conduct a search for all 
service medical records, to include medical records 
pertaining to the veteran's naval service from 
August 1944 to August 1946, which have not been 
associated with the claims file.  If service 
medical records cannot be 
located pertaining to this period of service, the 
RO should request that NPRC conduct a search for 
administrative records that might verify treatment 
during this period.  If the search fails to develop 
further pertinent records, the RO must provide the 
appellant with "an explanation of how service 
records are maintained, why the search that was 
undertaken constitutes a reasonably exhaustive 
search, and why further efforts (e.g., inquiries to 
named facilities, if they are still operational) 
are not justified."  Dixon v. Derwinski, 3 Vet. 
App. 261, 264 (1992).

3.  The RO should obtain outpatient treatment 
records from the Pensacola VA facility from 
January 2002 to the present; contact the 
veteran to determine if his treatment there 
was any earlier.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



